Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, line 3, “the inner surface of the spring” appears to lack a clear antecedent basis; in claim 20, line 1, “the retaining member” lacks a clear antecedent basis (note that claim 19 appears to provide for a “retaining member”); in claim 20, line 3, the recitation “at least one of the steering column” is confusing in that, at best, claim 13 provides a basis for a steering column assembly which may reasonably include a steering column, but does not appear to provide reasonable support for plural steering columns.

As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cau (US 5,975,766). Cau teaches a steering column assembly including a steering column housing (14), a lower shaft (12) disposed within the housing and axially adjustable (col. 4, lines 5-7), a torque adjustment assembly (16, 22, 24, 26) operatively connected to the lower shaft to increase or decrease steering shaft turning torque, the assembly being integrated with a lower bearing sleeve (26), the bearing sleeve being axially movable with respect to the lower shaft (12), the assembly including a bearing assembly (16), a retaining member (24), and a spring (22) disposed between the retaining member and bearing, the bearing comprising an outer race (BE) an inner race (BI), and at least one “bearing” (i.e., the ball elements of the bearing, see col. 3, lines 38-39) disposed within the space between inner and outer races; the spring (22) being in frictional contact (engagement of 22 with 26) with a receiving portion (e.g., the spring-facing end) of the lower bearing sleeve (26).
As regards the increase or decrease in turning torque, the increase and decrease of axial force provided by spring 22 acting on the rollers of bearing 16 through the bearing engagement face of the sleeve increases or decreases radial force in the engagement of the bearing between the shaft and housing, resulting in an increase or decrease of steering torque required to achieve relative motion between the shaft and housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cau (cited above) in view of Jurik et al. (US 5,609,423). The reference to Cau is discussed above and teaches an engagement of the spring to the lower bearing sleeve and an engagement with the spring to the retaining member. 
As regards claims 7 and 19, the reference to Cau does not specifically teach that the lower bearing sleeve has a lip in contact with an inner face of the spring. Jurik et al. teach that in providing a sleeve for engaging a spring (72) with a bearing (50, 52, 54) on a rotatable shaft (38), the sleeve having a bearing engaging portion (60, 66) and a lip portion (outer face of 58) which is in contact with or proximate to the inner surface of the spring (72). Initially, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the bearing sleeve initially taught by Cau as further including at least a lip or wedge as taught by Jurik et al. to be in close proximity to, or in contact with the spring for the purpose of reducing the amount of radial spring motion and resulting lost force and/or motion in the engagement of the spring between the retaining element at the opposite end of the spring and bearing sleeve, resultantly maintaining the spring in an aligned condition.
As more particularly regards the contact of the spring to the lip portion, to the extent that Jurik et al. illustrate both a contact condition (figure 2) and a proximate contact condition (figure 3), the specification not being precise on the nature of the contact, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring as being in contact with the lip for the purpose of ensuring that the spring remains aligned with the shaft and lip portion reducing radial spring motion and/or spring buckling and/or off axis force application.
As regards claim 9, the reference to Cau does not specifically teach that the retaining member has a lip in contact with an inner face of the spring. Jurik et al. teach that in providing a retaining member (cylindrical lip or wedge 58, retaining clip ring 76, spacer 78, internal edges 80, 82) for a spring (72) on a rotatable shaft (38), the retaining member having an internal aperture (radially inwardly of 58, 76, 78, 80, 82) through which the shaft passes, the spring having an internal face (radially inward portions of 72) which is in either close proximity to the lip or wedge (figure 3) or in contact with the lip or wedge (figure 2). Initially, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the retaining member initially taught by Cau as further including at least a lip or wedge as taught by Jurik et al. to be in close proximity to, or in contact with the spring for the purpose of reducing the amount of radial spring motion and resulting lost force and/or motion in the 
As more particularly regards the contact of the spring to the lip portion, to the extent that Jurik et al. illustrate both a contact condition (figure 2) and a proximate contact condition (figure 3), the specification not being precise on the nature of the contact, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring as being in contact with the lip for the purpose of ensuring that the spring remains aligned with the shaft and lip portion reducing radial spring motion and/or spring buckling and/or off axis force application.  

Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cau (cited above) in view of McClanahan (US 5,720,102). The reference to Cau is discussed above and while teaching the provision of a bearing sleeve (26) which is axially movable on the shaft (12), the reference does not specifically teach that the sleeve is rotationally fixed to the shaft via mating splines on the shaft and the inner profile of the sleeve. McClanahan teaches that it is well known to provide a rotationally fixed yet axially adjustable connection between elements on a rotating transmission structure (to include steering assemblies: col. 1, lines 31-33), wherein a sleeve portion (14, 18) is telescopically connected to a shaft portion (12, 20) which connection allows rotational transmission of power, but also allows relative longitudinal slip via an internal spline (18, 26) on the sleeve, which mates with an external spline (20, 24) on a shaft. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a mating internal and external spline pair on the internal face of the sleeve (26) and external face of the shaft (12) taught by Cau, as suggested by the mating spline structure disclosed by McClanahan, for the purpose of ensuring that the bearing sleeve portion of Cau remains rotationally connected with the shaft, so as to reliably ensure that the bearing inner race (BI) taught by Cau is positively caused to rotate with the shaft, rather than slipping, thus ensuring that relative motion occurs via the bearing balls, and not between the shaft and bearing inner race. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cau (cited above). The reference to Cau is discussed above and while teaching the outer race of the bearing assembly (BE) as being installed in the housing (14), the reference does not specifically teach that the installation is via an interference fit. An interference fit is a notoriously old and well-known manner of making a robust mechanical connection in numerous vehicular and machine arts, and, as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection between the outer bearing race and housing of Cau as being via an interference fit for the purpose of ensuring that the bearing is robustly installed in the housing, preventing unintended or unexpected shifting of the bearing outer race with respect to the housing in use of the assembled structure. 

Allowable Subject Matter
Claims 5, 6, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKenna, Aota and Budaker et al. teach well known radial force application structures associated with axial bearing structure compression, Speich and Beaman teach bearing and spring structures for steering arrangements; Minamoto et al. teach a spline connection; Gruber et al. and Domig et al. teach an adjustable friction generating structure for a steering wheel; Urushibata teaches a steering wheel and spring assembly with variable actuation torque. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616